' O’NIELL, C. J.
This is a mandamus proceeding to have the name of the relator placed upon the official ballot in the Democratic primary election as a candidate for nomination for the office of police juror. There was judgment for relator, making the alternative writ Of mandamus absolute, and the Parish Democratic executive committee, defendant in-the case,'has appealed.
Counsel for appellant has filed a motion in this court to transfer the ease to the Court of Appeal for the First Circuit, averring that the Supreme Court has not jurisdiction, and that the bringing of the appeal to this court instead of the Court of Appeal was a mistake.
Inasmuch as the emoluments of the office of police juror, for the full term, would not amount to $2,000, the Court of Appeal has jurisdiction, under the Primary Election Law (Act 97 of 1922, § 27, p. 197), or under the general law regulating the appellate jurisdiction of the courts according to the amount in contest. Landry v. Gonzales, 142 La. 577, 77 South. .287.
In the exercise of our discretion under Act 19 of 1912, p. 25,
It is ordered that this case be transferred to the Court of Appeal for the First Circuit.